Citation Nr: 1112505	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-23 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for status post operative fracture of the left wrist with degenerative joint disease and median nerve neuropathy, currently evaluated as 40 percent disabling.

2.  Entitlement to service connection for cervical spine disability secondary to service-connected left wrist disability.

3.  Entitlement to service connection for left shoulder disability secondary to service-connected left wrist disability.

4.  Entitlement to service connection for left elbow disability secondary to service-connected left wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to November 1962.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2006 (left wrist) and February 2008 (cervical spine, left shoulder, left elbow) decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to service connection for cervical spine disability, left shoulder disability, and left elbow disability, all as secondary to service-connected left wrist disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's status post operative fracture of the left wrist disability has been manifested by pain, tenderness, weakness, swelling, stiffness, limited range of motion of the thumb and wrist, decreased sensation with monofilament test of the thumb and index finger, decreased grip strength, and motor function of left thumb abduction rated at 4/5.

CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for status post operative fracture of the left wrist with degenerative joint disease and median nerve neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-8515 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a July 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for a higher rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letter also advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  Similar information was provided in a May 2008 letter.  The claim was last readjudicated in July 2008.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records, lay statements, and VA examination reports.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Here, the Veteran contends that his service-connected left wrist disability is more disabling than currently evaluated.  

Historically, service connection was awarded for status post operative fracture left wrist with degenerative joint disease by a March 2002 rating decision.  A 40 percent disability rating was assigned, effective March 26, 2001.  The current appeal stems from a June 2006 claim for an increased rating.

In his June 2006 claim, the Veteran reported that his left wrist is useless and he has no "motor motions" with his wrist.  He noted that the wrist swells and is very painful.  According to the Veteran, he could not bend his wrist at all.  In an August 2006 statement, the Veteran again reported that he had no motion of the wrist and added that he cannot grip anything because of his left thumb.  He also reported constant throbbing pain.  

VA outpatient treatment records show complaints of left hand and left wrist pain.  In May 2006, a VA physician noted that the Veteran had a limited range of motion of the left thumb.  

The Veteran was afforded a VA joints examination in September 2006.  He complained of pain and limited range of motion in the left wrist along with left thumb pain leading to decreased grip strength.  There was no deformity, giving way, instability, episodes of dislocation or subluxation, or locking episodes.  The Veteran did have pain, stiffness, weakness, effusion, and limited range of motion.  Left wrist ulnar and radial deviation was from 0 to 2 degrees, the Veteran could not actively perform dorsiflexion (extension) or palmar flexion.  All planes had pain throughout which severely limited the motion, but there was no additional limitation of motion on repetitive use.  The examiner specifically noted that there was not paralysis or ankylosis of the wrist joint or surrounding muscles/tendons.  The summary of the general joint conditions included effusion, redness, tenderness, painful movement, and weakness of the right wrist.  

X-rays showed calcifications of the soft tissue of the wrist, cystic degenerative changes of the radial styloid process, and degenerative changes of the radiocarpal joint and first metacarpal joint.  The greater multangular also looked somewhat sclerotic in appearance.  The examiner diagnosed left wrist degenerative joint disease.  The effects of the disability included decreased manual dexterity, decreased strength and pain.  The examiner commented that joint function was limited primarily by pain, but also by weakness.  

According to a December 2006 VA occupational therapy report the Veteran could achieve only minimal wrist motion.  His left thumb was in extension without active flexion.  The remaining 4 fingers had normal range of motion.  The Veteran complained of pain in the left wrist and hand with use.  

A February 2007 VA outpatient treatment record shows that the Veteran had left hand weakness at that time.  Sensation was intact and there was no evidence of muscle wasting from the ulnar nerve innervations.  The Veteran could not adduct his left thumb.  A March 2007 magnetic resonance imaging (MRI) showed moderately advanced lateral wrist and carpal post-traumatic and/or degenerative arthritis.  An X-ray that month showed chondrocalcinosis and moderate degenerative changes in the left wrist.  In May 2007, the Veteran again had left hand weakness.  He also had swelling of the thumb, which was extremely tender.  

The Veteran was afforded another VA joints examination in November 2007.  He reported that he was right hand dominant.  Regarding current symptomatology, the Veteran reported left wrist joint pain and stiffness, along with very little motion of the left wrist joint.  He was unable to hold a glass with the left hand because of poor motion of the left wrist joint.  The Veteran noted occasional swelling, but no erythematous change or giving way.  

Physical examination revealed dorsiflexion and ulnar deviation to 5 degrees each, limited by pain and muscle spasm.  He could not perform palmar flexion or radial deviation.  The range of motion did not change after repetition.  There was severe tenderness.  There was no effusion, erythematous changes, muscle atrophy, muscle spasm, or instability.  In examining for median nerve neuropathy, the examiner noted that there was decreased sensation with monofilament test of the thumb and index finger.  Motor examination showed decreased left thumb abduction, which is controlled by the median nerve.  The stress of the left thumb abduction was rated 4/5.  The examiner summarized that the Veteran had sensory impairment and motor defect of the left median nerve.  The examiner diagnosed status post surgery of the left wrist for left wrist fracture with residual healed surgical scar, degenerative joint disease of the left wrist joint with residual left median nerve neuropathy.  

Here, the Veteran's service-connected left wrist disability has been manifested by pain, tenderness, weakness, swelling, stiffness, limited range of motion of the thumb and wrist, decreased sensation with monofilament test of the thumb and index finger, decreased grip strength, and motor function of left thumb abduction rated at 4/5.  Given that the Veteran's service-connected disability affects his wrist, hand, and thumb there are multiple diagnostic codes that could be used to rate the disability.  However, none of these diagnostic codes allows for a rating higher than the 40 percent rating currently assigned.  The Board notes that evaluation of the same manifestations under different diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 4.14 (2010).  
 
The Veteran's left wrist disability is currently rated by analogy under Diagnostic Code 8515, which is used for rating paralysis of the median nerve.  Under that Diagnostic Code, incomplete paralysis of the median nerve in the minor extremity (which is for application here as the Veteran is right handed and his disability is of the left wrist) warrants 10, 20, or 40 percent evaluations if it is mild, moderate, or severe, respectively.  A 60 percent rating is warranted for paralysis of the median nerve in the minor extremity if the paralysis is complete; the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  See 38 C.F.R. § 4.124a.  

A higher rating is not warranted under Diagnostic Code 8515 as the Veteran's disability picture more nearly approximates the criteria for severe incomplete paralysis (40 percent) than for complete paralysis (60 percent).  While the left thumb has limited motion, in December 2006 it was noted that the remaining 4 fingers had normal range of motion.  This is against a finding that the Veteran has fingers more extended than normal, absent flexion, or remaining in extension.  In November 2007, it was noted that the Veteran did not have any muscle atrophy. 

It is recognized that the Veteran does not have full range of motion of his thumb, that flexion of the wrist is weakened, and that the Veteran has pain.  However, these findings, as well as the other symptoms noted above are better described as resulting from severe incomplete paralysis than from complete paralysis.  Importantly, the VA examiner in September 2006 specifically noted that there was not paralysis or ankylosis of the wrist joint or surrounding muscles/tendons palmar flexion.  As such, a higher rating is not warranted when considering the criteria for rating paralysis of the median nerve.  

The Board recognizes that the Veteran has extremely limited motion of the left wrist.  The maximum schedular rating allowable for limitation of motion of the wrist is 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2010).  A rating up to 40 percent could be awarded for ankylosis of the wrist; however, the VA examiner in September 2006 noted that the Veteran's left wrist was not ankylosed.  At times it was noted that the Veteran could not actively perform dorsiflexion (extension), palmar flexion or radial deviation of the wrist.  This is not the functional equivalent of ankylosis of the wrist as the Veteran does have motion in some planes of movement in his wrist; albeit limited motion.  As such, rating based on ankylosis of the wrist is not warranted.  

Rating based on limited motion of the thumb, or ankylosis of the thumb would not result in a higher rating, as no more than a 20 percent rating can be assigned for either of these disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5228 (2010).  

Ratings for limited motion of the wrist and thumb cannot be awarded separately from the current rating for severe incomplete paralysis of the median nerve as that would constitute pyramiding.  See 38 C.F.R. § 4.14.  The effects on motion of the thumb and wrist are considered under Diagnostic Code 8515.  For example, the explanation of complete paralysis of the nerve includes flexion of wrist weakened, as well as cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb.  See 38 C.F.R. § 4.124a, Diagnostic Code 8515.  

Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 40 percent rating presently assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left wrist disability.  It is noted that while the Veteran reported having no motion in his wrist, on a different occasion he reported having limited motion in his wrist.  The medical evidence supports the latter statement.  

For all the reasons above, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 40 percent for status post operative fracture of the left wrist with degenerative joint disease and median nerve neuropathy.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the Veteran's status post operative fracture of the left wrist with degenerative joint disease and median nerve neuropathy presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
ORDER

Entitlement to an increased disability rating for status post operative fracture of the left wrist with degenerative joint disease and median nerve neuropathy, currently evaluated as 40 percent disabling, is denied.


REMAND

The Veteran was denied service connection for cervical spine disability, left shoulder disability, and left elbow disability as secondary to service-connected left wrist disability in a February 2008 rating decision.  In June 2008, the Veteran's representative submitted a cover letter stating that they were submitting material in support of the Veteran's "pending appeal" for benefits.  The letter listed the issues as service connection for neck, left shoulder, and left elbow disabilities secondary to service-connected left wrist disability.  The attached document was actually a Supplemental Statement of the Case Expedited Action Attachment that the Veteran likely received in connection with his pending increased rating claim.  However, looking at the content of the document, which indicated disagreement with a past decision, in context of the cover letter, which indicated that the document was submitted in connection with a "pending appeal" of the service connection claims, it appears that the Veteran was disagreeing with the denial of service connection.  Accordingly, after resolving all doubt in the Veteran's favor, the Board will construe the documents as a Notice of Disagreement.  As no Statement of the Case has been issued by the RO, the Board must remand these issues to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the Statement of the Case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).


Accordingly, the case is REMANDED for the following action:

Undertake all actions required by 38 C.F.R. § 19.26 (2010), including issuance of a Statement of the Case, so that the Veteran may have the opportunity to complete an appeal on his claims for service connection for his cervical spine, left shoulder and left elbow disabilities (if he so desires) by filing a timely Substantive Appeal.  The issues should be returned to the Board only if a timely Substantive Appeal is received.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


